Exhibit 10.23

 

 

AMENDMENT I

 

TO THE

 

REINSURANCE AGREEMENT

 

BETWEEN

 

AMERICAN EQUITY INVESTMENT LIFE INSURANCE COMPANY

5000 Westown Parkway, Suite 440

WEST DES MOINES, IOWA 50266

(Referred to in this Amendment as the Company)

 

AND

 

HANNOVER LIFE REASSURANCE COMPANY OF AMERICA

800 North Magnolia Ave., Suite 1400

ORLANDO, FLORIDA 32803

(Referred to in this Amendment as the Reinsurer)

 

 

AUTOMATIC YRT

AMENDMENT I

HA-AEIL-05

 

March 22, 2006

 

--------------------------------------------------------------------------------


 

This Amendment is to be attached to and made part of the Reinsurance Agreement
between the Company and the Reinsurer, which became effective October 1, 2005
(the “Reinsurance Agreement”). All provisions of the Reinsurance Agreement not
in conflict with the provisions of this Amendment shall remain unchanged.

 

The Company and the Reinsurer hereby agree that the second part of Exhibit B-2
to the Reinsurance Agreement, which begins with the heading “(b) Waiver of
Surrender Charge on Death” and continues to the end of Exhibit B-2, should be
deleted and replaced with:

 

(b) Waiver of Surrender Charge on Death

 

In the event of the death of the holder of one of the Reinsured Policies, the
Company waives the surrender charge that would have applied if the policy had
been surrendered as at the date of death. The cost to the Company of such waived
surrender charges is a Reinsured Risk under this Agreement.

 

The Reinsurer’s Share of a ten percent (10%) portion of any such waived
surrender charge is a Claim Amount.

 

This Amendment is effective as of 12:01 a.m. on January 1, 2006.

 

This Amendment has been made in duplicate and is hereby executed by both
parties.

 

AMERICAN EQUITY INVESTMENT LIFE INSURANCE COMPANY

WEST DES MOINES, IOWA

 

Date:

 

3/27/06

 

 

 

 

 

By:

 

/s/ Wendy L. Carlson

 

 

 

 

 

Title:

 

General Counsel

 

 

 

 

 

Witness:

 

/s/ Sandra Lockhart

 

 

 

HANNOVER LIFE REASSURANCE COMPANY OF AMERICA

ORLANDO, FLORIDA

 

Date:

 

3/29/06

 

 

 

 

 

By:

 

/s/ Jeffrey R. Burt

 

 

 

 

 

Title:

 

VP – Marketing

 

 

 

 

 

Witness:

 

Gary L. Gray

 

 

--------------------------------------------------------------------------------